Citation Nr: 9933563	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  95-03 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	AMVETS


INTRODUCTION

The veteran had active service from January 1946 to May 1947 
and from April 1952 to August 1971.  

This comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 1994 rating decision of the 
Department of Veterans Affairs (VA) Houston Regional Office 
(RO).  

This case was before the Board in September 1997 at which 
time the issues of an increased rating for tinnitus and 
service connection for high blood pressure/hypertension were 
denied.  At that time, the issues of service connection for 
hearing loss and a back disability were remanded.  

In an April 1999 rating decision, service connection for 
hearing loss was granted by the RO.  The veteran has not 
expressed disagreement with the "down-stream" issues of 
either the effective date or disability evaluation assigned 
to his hearing loss; therefore, such matters are not before 
the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997); Barrera v. Gober, 122 F.3d 1030 (Fed.Cir., 1997); see 
also Holland v. Gober, 10 Vet. App. 433 (1997) (per curiam).  
Accordingly, the only pending issue is that listed on the 
title page of this decision.    


FINDING OF FACT

The veteran has not submitted competent evidence that links a 
back disability to service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disability is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service separation examination from his first 
period of service in May 1947 indicates that the veteran had 
no significant disease or injuries.  Physical examination of 
the musculoskeletal and neurological systems was normal.  

At the time of the veteran's service retirement examination 
from his last period of service in March 1971, physical 
examination of the spine was normal.  Other service medical 
records reveal no complaints, treatment, or findings relative 
to the back.  

The veteran was afforded a VA general medical examination in 
December 1993; the claims file was not available to the 
examiner.  The veteran stated that he had chronic lower back 
pain for more than 30 years, and he indicated that the had 
been treated for such problems during service with muscle 
relaxants and local heat.  Following physical examination, 
the pertinent diagnosis was chronic lower back pain, claimed 
service-connected, probably moderately symptomatic.  

Private medical records dated in March 1994 indicate that the 
veteran's back complaints started in January 1994 when he 
arose from a chair and low back pain radiated down the right 
leg.  Past medical history included no pertinent information.  
A March 1994 magnetic resonance imaging (MRI) demonstrated a 
right paracentral disc herniation at L4-5.  A letter dated in 
May 1994 from a private doctor indicates that the veteran 
underwent back surgery in April 1994.  Private medical 
records dated in September 1994 show that the veteran's chief 
complaint was lower back pain.  It was noted that a right L4-
5 diskectomy was performed.  It was also noted that he had 
back pain for years prior to surgery.  

Private medical records dated in October 1994 show that the 
veteran's chief complaint was low back pain, chronic; L4 
herniated disc.  

A letter dated in October 1994 from a private orthopedic 
specialist indicates that he saw the veteran for a third 
opinion regarding his back.  He noted that the veteran did 
not have much trouble until January 1994 after putting golf 
clubs in his automobile.  The veteran did not have relief 
from back pain from that time.  A March 1996 letter from that 
same doctor indicates that the veteran was doing about the 
same.  An X-ray of the lumbar spine in March 1996 revealed 
minimal degenerative changes.  An MRI showed a small area of 
bright signal in L3 most consistent with a small hemangioma 
and post-surgical change at L4-5 (disc space was narrow with 
degeneration).  

The veteran was afforded a VA examination in March 1999 in 
order to evaluate any back problems.  The veteran stated that 
he had trouble with his back "all my life."  He recalled no 
specific injury to his back.  He recalled that in the 20 
years that he was in service he saw a doctor on 2 occasions.  
He indicated that his back was fairly stable until January 
1991 when he developed increasing symptoms of back and right 
leg pain.  Following physical examination, the impressions 
were degenerative disk disease with spinal stenosis, status 
post laminectomy with residual low back and right leg 
symptoms.  The opinion was that in all medical likelihood, 
the difficulties over the preceding 20 years were the result 
of age-related changes and not necessarily due to any 
conditions which may have arisen during service.  With no 
history of specific injury or prolonged treatment for the 
back along with a history of lifelong back pain, the examiner 
concluded that his current symptoms and back disability were 
in all medical probability the result of a totality of life 
experiences and not related to any specific injury in 
service.    

Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Where there is a chronic disease shown as such in service, or 
within the presumptive period under 38 C.F.R. § 3.307 (1999), 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  If the disorder is a chronic 
disease, such as arthritis, service connection may be granted 
if manifest to a compensable degree within the prescribed 
period of time following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

Analysis

Before reaching the merits of the claims, the threshold 
question that must be resolved is whether the veteran has 
presented evidence that his claim of service connection is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded 
claim is a plausible claim that is meritorious on its own or 
capable of substantiation.   See Murphy, 1 Vet. App. at 81.  
An allegation alone is not sufficient; the appellant must 
submit evidence in support of his claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible." 38 U.S.C.A. §  5107(a) (West 1991); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Where the determinant issue involves a question of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In this case, the Board finds that the veteran has not 
submitted a well-grounded claim for service connection for a 
back disability.  During the course of his claim, the veteran 
has contended that some situation during service led to his 
current disorder.  The Board initially notes that, generally 
speaking, lay persons are not competent to offer evidence 
that requires medical knowledge.  There is no evidence in the 
record that the veteran possesses any medical expertise.  
Thus, the veteran is not competent to provide an opinion as 
to medical causation that links his current back disability 
to service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (holding that a witness must be competent in order for 
his statements or testimony to be probative as to the facts 
under consideration).  

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's current disorders are related to his inservice 
diseases.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Here, the issue of whether the veteran's medical diagnosis is 
linked to an inservice injury or disease involves issues for 
which competent medical evidence is required.

The Board notes that there are post-service findings of low 
back disability, first shown years after service.  These 
medical reports showing the post-service findings are not 
sufficient to well ground the claim, however.  That is, the 
first post-service reports regarding the back do not contain 
an opinion that links the post service disability to service.  
The veteran was also afforded a VA examination in 1999 in 
order to ascertain the presence of back disability and its 
etiology.  Significantly, the examiner did not link the back 
disability to service.  

An earlier VA examination in December 1993 contained a 
diagnosis of "chronic lower back pain, claimed service-
connected..."  The Board does not find that this diagnosis is 
sufficient to well ground the claim.  Rather, it appears that 
the examiner listened to the veteran who related that he 
thought that his back disorder was due to service.  
Subsequently, the examiner repeated that claim, but no 
further endorsement to that conclusion was added.  As such, 
the 1993 diagnosis may not provide a basis to well ground the 
claim.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence").  

In the absence of competent medical evidence to link the 
post-service disability to service, the claim for service 
connection is not well grounded.  See Savage v. Gober, 10 
Vet. App. 489 (1997); Caluza, supra.

Since the Board finds that this claim is not well grounded, 
there is no duty to assist.  38 U.S.C.A. § 5107 (West 1991).  
During the pendency of the appeal, the veteran was informed 
of the evidence necessary to complete his case.  There does 
not appear to be any outstanding evidence of which VA is on 
notice that would tend to well ground the claim.  See Epps v. 
Brown, No. 93-438 (U.S. Vet. App. August 27, 1996).  The 
veteran was also informed of what evidence was required to 
complete a well-grounded claim.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  



ORDER

Service connection for a back disability is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

